Title: Cash Accounts, July 1759
From: Washington, George
To: 



[July 1759]



Cash


July 5—
To ditto [cash] of Ditto [Col. Custis’s estate]
£  3. 7. 6


10—
To ditto of Ditto
15. 0. 0



To ditto Recd of Mr Rt Jackson for 4 Hhds Tobo
76. 4. 2



To Ditto of the Estate
4. 1. 3



To Ditto of Ditto
8.10. 0



To Ditto of Thos Mobbs in part for Rent
2.10. 0



To Ditto of the Estate
311.18. 4



To Ditto Recd of Mr Alexr for the use of my Stal[lion]
1. 1. 6



To Ditto of Mr Brasenton Do
0.10. 9



To Ditto of Jno. Alton—got by my Stallion
2.10. 0

   

Contra


July 3d—
By pd James Danforth [,] Smith
2. 5. 0



By Do pd Mrs Vaughan 16/. pd Do for P. Custis 13/
1. 9. 0



By George Heaths Acct—in full
1.11. 0




By Mrs Washington
1.11. 3



By Mr Chamberlaynes Will
1. 0. 0



By Thomas Bishop
0.10. 0



By Exps. on the Road to Fairfax
3. 5. 6



By 6 ⟨Stape⟩ Stocks
0. 5. 0



By my Mother
15. 0. 0


10—
By pd my Acct with Mr Jackson
69. 6.11 1/2



By Cash pd Jno. Winter’s—Painter
5. 0. 0



By Do pd Wm Lewis—for Oystershells in full
4. 1. 3


30—
By Richard Stephens—to discharge him from Prison Bounds at suit of Mr Kirkpatrick
21. 0. 0



By Exps. to Nangemy
1. 0. 0

   


